UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN RICO ROSEMOND,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-00435-HMH; 6:06-cv-02741-HMH)



Submitted:   December 21, 2006            Decided: January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Rico Rosemond, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin Rico Rosemond seeks to appeal the district court’s

order treating his “Request to Reopen Judgment” as a Fed. R. Civ.

P. 60(b) motion and dismissing it as a successive 28 U.S.C. § 2255

(2000) motion.     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude that Rosemond has

not made the requisite showing.      Accordingly, we deny Rosemond’s

motion for a certificate of appealability and dismiss the appeal.

          Additionally, we construe Rosemond’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.       United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                 - 3 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000). Rosemond’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -